This was an action on the case in the nature of an action of waste, brought by the plaintiff, claiming to be tenant in fee in remainder, after the life estate of the defendant, in certain lands lying in the county of Orange; and the parties agreed to submit, and did submit, the same to the judgment of the court upon the following facts stated as a case agreed, to wit: John Bracken, in the year, ____, purchased the said lands, and in the year ____ departed this life, seized of the same in fee, *Page 223 
having first made his last will and testament and thereby devised the same to Nancy, his widow, and Julia Ann, his only child and heir at law, between them equally to be divided; and the same were accordingly divided between the widow and daughter in moieties. The widow, who is still living, intermarried with one James Wilkerson, and by him had issue, a daughter, who is the present plaintiff. The said Julia Ann, after the death of her father, intermarried with the defendant, and by him had issue Anna Jane, and died, leaving the said Anna      (316) Jane, as well as the defendant, her surviving. The said Anna Jane departed this life in 1840, an infant of tender years. The defendant, being in possession as tenant for life of said moiety allotted to the said Julia Ann of the premises, in August, 1841, cut down and disposed of three timber trees growing upon the premises, to recover for which injury to the inheritance this action is brought. The said John Bracken left him surviving a brother and sister, who are now in full life, and are the next collateral relations of the said Anna Jane, of the blood of the said John Bracken; and the plaintiff is the next collateral relation of the said Anna Jane, of the blood of the said Julia Ann, her mother, but are not of the blood of the said John Bracken.
And if the court shall be of opinion for the plaintiff, judgment to be entered for sixpence and costs; otherwise, judgment to be for the defendant.
His Honor pro forma rendered judgment for the defendant, from which the plaintiff appealed.
As the devise from John Bracken to his daughter did not change the nature and the quality of the estate which she would have taken had he died intestate, she took by descent and not by devise, according to the well known preference of the common law for the title of descent. But it is, in truth, not material to consider that point, in as much as the fourth cannon of descent puts a devise between such parties on the same footing with a descent.
We have, then, the case of a purchase by John Bracken; a descent from him to his daughter, Julia Ann; and them a second descent from her to her daughter, Anna Jane, the Propositus. The question is, Who,quoad this land, is the heir at law of Anna Jane; whether the present plaintiff, who is the material half-sister of the mother of the propositus;
or the brother and sister of John Bracken, the maternal grandfather of the propositus, and by whom the estate was brought into           (317) the family? *Page 224 
The solution of the question mainly depends on the fourth canon of descents, which more particularly embraces this case. It provides, "that on failure of lineal descendants, and where the inheritance has been transmitted by descent from an ancestor, or has been derived by gift, devise, or settlement from an ancestor to whom the person thus advanced would, in the event of such ancestor's death, have been heir, or one of the heirs, the inheritance shall descend to the next collateral relations of the person last seized who were of the blood of such ancestors, subject to the two preceding rules." The argument for the plaintiff is that, as the descent which the canon enacts is that from the propositus immediately so that which gives the estate its quality as an estate descended is the descent to the propositus immediately, and, therefore, that in looking for the heir of Anna Jane we can go no farther back than her mother, Julia Ann, from whom the descent was the immediate one of the propositus.
The Court does not think that the proper construction of the act. We do not think its language ties down the construction so strictly; and we know that it is not in accordance with judicial interpretation hitherto received, and is directly opposed to the recorded purpose of the Legislature.
At common law every inheritance was either antiquum or ut antiquum, and, in assigning an heir to the person last seized, we had to look farther than merely to find the nearest relation of that person, and had to discover who was his nearest relation of the blood of the first, or supposed first, purchaser of the estate. In respect to land purchased by a propositus, that rule is abrogated here by the act of 1808; and it descends indiscriminately to all his relations in equal degree of either side. But in respect to lands actually descended — and those placed by the act on the same footing — the rule of the common law, is, at least in part, preserved and re-enacted. The principle of the enactment is that in the descent of an estate which was derived by descent, respect shall be had to that mode of its derivation; and the heir must be of the blood of (318) the person from whom it was thus derived. This the plaintiff must admit; for her claim is founded on it, as being the nearest relation of the propositus on the side of her mother, from whom the land descended to Anna Jane. But it is said it stops in its application at the descent to the propositus, and does not go back to a previous descent to the mother herself. Now that, it seems to us, is to make the principle mentioned inconsistent with itself. As has been observed, this principle is that of the common law to a certain extent, and, therefore, as far as it goes it is to be applied to cases arising under the statute, as it would be at common law. An estate derived by descent is, therefore, to go in a course of descent to the blood of him or them from whom it was so derived, unless otherwise provided in other parts of the act. By a proviso *Page 225 
to section 6, for example, parents are, in certain cases, let in for life. But that does not impugn the general rule declared, that the heir must be of the blood of the ancestor from whom the land descended; and we are only further to inquire, what ancestor is the one meant from whom the inheritance was thus transmitted. In pursuing that inquiry, it is to be borne in mind that the Legislature was not essaying to provide in detail for every possible case; but was providing general rules or canons, founded on certain principles, by the application of which to cases as they might arise the ambiguity would be avoided which almost inevitably attends the attempt to regulate so extensive a subject by descending to every particular in detail. The principle, in respect to that portion of the law of descents now under consideration, we have just seen to be that the blood of an ancestor from whom the land descended must be in the person who claims to inherit that land. It is true, the present plaintiff is of the blood of the person from whom the estate last descended, when it came to the propositus, being her mother's maternal sister; and it may be admitted that this would be a case within the words of the act if it were the apparent legislative intention to adopt a principle to which the words in that restricted sense would be appropriate. But why adopt that restricted sense, or, rather, how can it be done? The case specified in the act is, "where an inheritance has been transmitted by         (319) descent from an ancestor." If it be asked what ancestor, the act does not answer, The last from whom it descended to the propositus. On the contrary, it leaves it more at large: a "descent from an ancestor," and may, therefore, mean any and every descent from an ancestor, or a succession of ancestors, through whom the inheritance has been transmitted. And if it so mean, then it follows that "such ancestor," in the latter part of the canon, must also embrace every ancestor from whom the inheritance has come mediately or immediately to the propositus; and so we should have to go up to the first, instead of the last, ancestor from whom the descent was cast. The utmost extent to which the plaintiff's argument can reach is that the language of the canon is not as explicit as it might, perhaps, have been. But whatever ambiguity there may be in it is very slight, and probably arises from the brevity occasioned by a reluctance to mar the act by the cumbrous tautology of repeating, after the words "such ancestor," these others, "from whom it was transmitted by descent, or derived by gift or devise or settlement, to the person so last seized, or to any other person from whom it was, in like manner, transmitted to the said person so last seized." Whatever may be deemed equivocal in the language by hypercriticism is, however, rendered sufficiently clear by the plain meaning of the Legislature as seen in the principle on which the canon rests. When it is once declared that the blood of a person from whom an estate is descended is to *Page 226 
regulate the future succession thereto, the law and good sense must concur in requiring us to trace the line back to him from whom it originally descended; provided, the line of descent or advancements has been unbroken. It would be strange if this were not so; that is, if we are to respect blood at all. From the rule of the common law, that inheritances should descend to the collateral relations of the person last seized, being of the blood of the first purchaser, was deduced, as a corollary, this maxim: "That he who would have been heir to the father" (or mother, as the case may be) "of the deceased shall also be heir to the son" (or daughter). This is stated by Mr. Blackstone, 2 Com., 223, to hold (320) universally, in that law, except in the case of a brother or sister of the half-blood, which depends on the special grounds. The same maxim must, in the nature of things, attach to our case and every other which respects the line through which the inheritance traveled. Consanguinity once established as the test of the right to inherit, must be followed throughout. If the present defendant were to marry again, and have issue, it is certain that issue could not inherit this land, being neither of the blood of the mother nor maternal grandfather of the propositus — that is, while any of that blood can be found. In the like manner, if the mother of the propositus had died without issue this inheritance would not have gone to the present plaintiff, here maternal half-sister, but would have gone to her paternal uncle and aunt. Now, it would seem most extraordinary that while the paternal half-blood of the propositus is excluded, yet the mother's half-sister, ex parte maternal, should be admitted to inherit from the propositus, though she could not inherit from the mother herself, because this inheritance came to the mother ex parte paterna. Why should the law exclude the deceased's paternal half-blood, and not exclude all other half-blood not being of that side whence the land comes? The incongruity thus apparent in the doctrine contended for proves that it is contrary to the intention of the act. It follows, we think, from the principle on which the Legislature went, as collected from the act and also from the language used, that when an estate comes to a person through a series of descents or settlements, and that person dies without issue, it results back to those of his collateral relations who would be heirs of the ancestor from whom it originally
descended or by whom it was originally settled.
Although our attention has not been particularly directed to this point in any previous case, yet it has not been entirely unperceived. The general impression made, at least, on my mind, from reading the act, without any special reference to this question, cannot fail to be seen in the opinion delivered in Burgwyn v. Devereux, 23 N.C. 583. I took it for granted that an inheritance which has descended, no matter when, and I might have added, no matter from whom, or how many, shall descend *Page 227 
to the blood of the ancestor from whom it did descend: which, of course, includes the ancestor from whom it first descended.          (321)
But the impression on Judge Henderson's mind is yet more plainly expressed in Bell v. Dozier, 8 N.C. 333. He says the same principle which excludes a maternal half-brother from an inheritanceex parte paterna would exclude all other half-blood not of the blood of the first purchaser; for which reason he thought, indeed, the words "such ancestor" should be struck out of the act, and "first purchaser" inserted in their place. In the construction I entirely agree, thought not in the necessity for the proposed change of phraseology. The term "purchaser" was, no doubt, purposely omitted. The canon provides for the descent not only of descended estates, but also of certain purchased estates; and to all of them, as forming one class, the phrase "first purchaser" could not, without some confusion, be applied. But when the descent is to be in a particular family, we necessarily go back to the person who brought the estate into the family, that is, the first purchaser, though he be not so described. But besides the language which fell from Judge Henderson's
in Bell v. Dozier, the judgment itself in that case is an authority in point in this case, though the question seems not to have been there discussed. Peter Barnard, purchased the land, and upon his death it descended to his two children, Elizabeth and Jesse; and upon the subsequent death of the former the latter took her half as her heir. Yet, when Jesse afterwards died, it was held that the half which descended from her father to Elizabeth, and from her to Jesse, as well as Jesse's original half, descended to the brothers and sisters of the father, Peter, and not to a maternal half-sister of Elizabeth and Jesse. Now, the principle of the decision as to Elizabeth's half, of which there were two descents between the father and Jesse, is precisely opposite to the present case, in which the plaintiff claims as the maternal half-sister of the person from whom the immediate descent was to the propositus, Anna Jane. If anything further were necessary to open to us the sense of the act, we have it in the plain declaration of the purpose of the Legislature, as set forth in the report of the committee which considered this important subject and brought in the bill as it passed. In that document it    (322) is stated, amongst other things," that it was difficult" (under the previous acts)" to understand the meaning of the Legislature on several points," of which one was, "whether it was designed to retain a preference in favor of relations of the blood of the purchasing ancestor." Then, afterwards, it proceeds to say, amongst other things, "that the fourthrule has for its principal object the securing to the family of the man bywhose industry the property was acquired the enjoyment of such propertyin preference to those who have no consanguinity with him."
The foregoing considerations produce a very clear opinion that    (323) *Page 228 
the plaintiff is not the heir of Anna Jane Bracken; and, therefore, has not the reversion in fee of the land, so as to enable her to maintain this action for the waste committed.
PER CURIAM.                                                    Affirmed.
Cited: Sawyer v. Sawyer, 28 N.C. 415; Gillespie v. Foy, 40 N.C. 281;Poission v. Pettaway, 159 N.C. 652.
NOTE — In accordance with the suggestion of the Chief Justice, and as the report referred to in this opinion has been more than once introduced in discussion before the Supreme Court, the Reporter has thought it not irrelevant to present the report in this note, more especially as the bill reported by the committed (as he has understood) was adopted without any amendment, and as the law constitutes a prominent feature in our legislation. The following is an official copy of the report referred to:
(Journal of the House of Commons. Friday, 8 December, 1808.)
Mr. GASTON, from the committee who were directed to inquire into the expediency of amending the law of descents, reported that, having assiduously examined into the important subject referred to them, they find that the various acts which have been passed to regulate the course of descents are so replete with ambiguities that it is difficult to understand the true meaning of the Legislature; whether it was designed to retain a preference in favor of relations of the blood of the purchasing ancestor; whether kindred on the part of the father were to have a prior claim to those of the mother; whether the provision in favor of one half-blood over the other did not apply to the whole blood also; whether the abolition of the distinction between males and females was confined to individuals or extended to stocks; and whether the provision in favor of parents comprehended the case of lands inherited by the intestate, are all questions, on which the most intelligent may differ, and which must occasion the most extensive litigation. Your committee, conceiving that certainty in the law of descents is of the utmost importance and of universal consequence, have been anxious to discover whence this ambiguity in the existing law has arisen, that, in endeavoring to remove it, they might avoid the cause by which it has been occasioned. They believe that all these errors have arisen from the Legislature having undertaken to define, with minuteness, the cases which might occur, and having undertaken to make provision for each of them, instead of establishing certain plain and general principles which might be susceptible of application in every instance. Your committee, strongly impressed with this belief, have conceived it their duty to attempt the framing of rules embracing such principles, and in making such rules they have been studious to conform, as nearly as might be, to the existing law. The three first rules, it will be perceived, do not introduce any innovation in those which now prevail, and would be altogether unnecessary were it not for the advantage which is derived from bringing together all the rules upon the subject. The fourth rule has for its principal object the securing to the family of the man by whose industry the property was acquired the enjoyment of such property, in preference to those who have no consanguinity with him. The fifth rule is designed to embrace those cases in which the intestate was himself the first purchaser and in which reason dictates that his nearest relations should succeed to his estate, whether on the side of his father or mother. The sixth rule is but a simple affirmation of principles now existing. The proviso is founded upon that sentiment of natural affection which has received the sanction of the Legislature in two acts of 1784. The committee have deemed it advisable, to avoid all uncertainty, that the proviso should embrace every case in which the collateral kindred are more remote than the issue of brother and sister, and to prevent the inconvenience which might *Page 229 
result from interrupting the general course of descent, they have proposed that the provision should be for life only. [Note by Reporter: This refers to the proviso for parents.] Your committee do, therefore, recommend that the bill accompanying this report, entitled "A bill to regulate descents," be put on its passage and enacted into a law. [See this act in the first six sections of Rev. Stat., Ch. 38.]
(324)